 CONVAIR,A DIVISION OF GENERAL DYNAMICS CORP.397Convair,a Division of General Dynamics Corporation, FortWorth,TexasandFederated IndependentTexas Unions, Air-craftLocal900,Petitioner.Case No. 16-RC-0560.Novem-ber 27, 1959DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before William H. Renkel, Jr.,.hearing officer.The hearing officer's ruling made at the hearing arefreefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-member-panel[Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent all photographers "A" and "B,"and all photographic laboratory men "A" and "B" in departments17-2 and 17-3 at the Employer's Fort Worth, Texas, plant. TheEmployer moved to dismiss the petition, and contends that the unit is,inappropriate, (1) because it does not constitute a craft or depart-mental unit or all the technical employees of the Employer, (2) be-cause it alonedoes not constitute a functionally distinct homogeneousgroup with a community of interests, and (3) because the unitrequestedby the Petitioneris based onextent of organization among-the Employer's technical employees.The Employer contends thatthe appropriate unitconsistsof all its hourly paid, nonrepresented'technical employees.Thereis nohistory of collective bargaining atthis plant of the Employer in behalf of the employees sought by the-Petitioner or for the employees in the unit which the Employerassertsto be appropriate.The Employer's Fort Worth plant is located on a tract of land 600,acresin area and its operations are conducted in a main building 1mile in length and one-fourthmile inwidth and in numerous out-lying buildings.The record does not show what productsare manu-factured at this plant or the job classifications or tasks of its employees, exceptthat photography is widely used in its operations and that.cameras andother photographic equipment are used in many depart-mentsthroughout the plant.The Employer was unable to state with125 NLRB No. 37. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDexactness the number of its departments or the classifications of itsemployees utilizing photographic equipment.Employees classifiedas photographers "A" and "B" and photographic laboratory tech-nicians "A" and "B" are assigned to the administrative photo groupand the optical instrument group (both in department 17-2) and tothe process camera group (department 17-3).They perform photo-graphic and photographic laboratory tasks all the time. In addition,the record shows that employees in the Employer's engineering motionpicture group, the tool reproduction group of department 82, andthe silk screen processing department, while not classified as pho-tographers or photographic laboratory technicians, perform photo-graphic and allied tasks all the time. In addition, photographic workisperformed by employees in other of the Employers' departmentspart of the time.'However, the record does not show the classifica-tions of these employees or the amount of time they spend in photo-graphic work.The Employer has issued 269 cameras to 18 of itsdepartments, of which 46 cameras are issued to the departments towhich the employees sought by the Petitioner are assigned; and theEmployer utilizes 19 darkrooms in its photographic operations, ofwhich 4 are utilized by the employees sought by the Petitioner.The employees sought by the Petitioner work in three separateplant locations and are the only employees classified as photographers"A" and "B" or photographic laboratory man "A" and "B." Theywork in the administrative photo group, the optical instrument group,and the process camera group?Other employee classifications areassigned to these groups.3The administrative photo group, consisting of five photographersand eight photographic laboratory men, is located in the center ofthe main building and is about one block from the process cameragroup and about one mile from the optical instrument group.Theadministrative photo group takes still photographs, make photo-graphic prints, enlargements, and reductions of photographs, andprocesses and mounts color slides.This section works on photo-graphic requisitions from many departments, but principally fromrequisitions submitted by the engineering department.4These em-ployees perform photographic and allied tasks exclusively.Allphotographers "A," assigned to the administrative photo group, have1 These groups are the process control group;the medical section of the personnel de-partment,the inspection department,the engineering department,the engineering servicedepartment,the engineering test laboratory department,and the nuclear engineer group.2 Also called the still photo group,flight test section, and copy camera group,respectively.3The Petitioner,however, does not seek to include in the unit all employees in thesegroups.*Approximately 66 percent of the requisitions of the administrative photo group arereceived from this department. CONVAIR, A DIVISION OF GENERAL DYNAMICS CORP.399at least 4 years' training or photographic experience and all employeesin this group possess about the same skills.The optical instrument group, consisting of four photographersland six photographic laboratory men, is located about 1 milemile fromthe administrative photo group. Its employees, who do not work inresponse to photographic requisitions, load and unload cameras andfilms on board airplanes.When a plane returns from flight, thecamera is unloaded and the film, which has been exposed by aircraftpersonnel, is processed by the photographic laboratory men.Anestimated 15 percent of the time of the employees in this group isspent taking pictures.The optical instrument group has differentsupervision from that of the administrative photo group and theprocess camera group. In the 2 years prior to the hearing herein,four employees were transferred from the administrative photo groupto the optical instrument group.The process camera group, consisting of one photographic labora-tory man, "A," and two photographers, "B," is located a block fromthe administrative photo lab.This group operates process cameraswhich are used to produce pictures used in publications issued bythe Employer. The employees in this group are separately supervisedand have not been interchanged with employees in the administrativephoto group or in the optical instrument group.The record doesnot show that the employees in the process camera group take pictures.From the foregoing, it appears that the employees sought by thePetitioner are separately located, separately supervised, and performdifferent photographic functions.They are not interchanged or trans-ferred generally from one group to another.Although they performphotographic and allied tasks, they are not the only employees of theEmployer performing these duties.'While the parties agree thatthey are technical employees, the record does not contain any specificevidence of any training or experience of the photographers or photo-graphic laboratory men sought by the Petitioner.As the employeessought by the Petitioner are not the only employees who performphotographic or other technical work 6 and as there is no showingthat the unit requested by the Petitioner is appropriate on any craft,'departmental, or residual basis, we find that the employees sought by.the Petitioner do not constitute an appropriate unit.We shall, there-fore, on the basis of this record, grant the Employer's motion anddismiss the petition herein.[The Board dismissed the petition.]6 For example,the Petitioner does not seek to represent any of the 19 employees in theengineering motion picture group who do photographic work in connection with motionpictures and still pictures.Cf.Boeing Airplane Company,116 NLRB 1101.